     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JOHN GEORGE,                  )
                              )
                  Plaintiff,  )
                              )                CIVIL ACTION NO:
  v.                          )                ____________________
                              )
EQUIFAX INFORMATION           )
SERVICES LLC, and CREDIT      )                JURY TRIAL DEMANDED
FIRST NATIONAL ASSOCIATION, )
                              )
                  Defendants. )
                              )

                                 COMPLAINT

      PLAINTIFF JOHN GEORGE files this Complaint and states as follows:

      1.     For many months, Mr. George has been applying for credit so that he

could pay for some major life events, including his daughter’s wedding.

      2.     For much of that time, Equifax Information Services LLC and Credit

First National Association have been preventing Mr. George from obtaining this

credit because they were reporting him as “deceased” on his credit reports.

      3.     Mr. George is not deceased.

      4.     By reporting Plaintiff as “deceased,” Defendants have made it nearly

impossible for him to access loans or other credit because “deceased” consumers

have no credit scores.
      Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 2 of 22




      5.     What’s worse is that even after Plaintiff notified Equifax and Credit

First of this error, and the error had been removed from Plaintiff’s Equifax credit

report several times, Defendants repeatedly reinserted the inaccurate “deceased”

notation on his credit reports.

      6.     Mr. George brings this action against Defendants for multiple

violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

                         JURISDICTION AND VENUE

      7.     This Court has federal question jurisdiction over Plaintiff’s claims

pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681p.

      8.     Venue is proper in this Court under 28 U.S.C. § 1391(b) as Equifax

regularly conducts business in this district and division and a substantial part of the

events giving rise to the claims occurred in this district and division.

      9.     Equifax has contracted to supply services or things in Georgia. It sells

consumer reports in Georgia and produces consumer reports on Georgia residents.

It also gathers and maintains substantial public records data from Georgia.

                                     PARTIES

      10.    Mr. George is a resident of Texas. He is a natural person and a

“consumer” as protected and governed by the FCRA, 15 U.S.C. § 1681a(c).
      Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 3 of 22




       11.     Equifax is a consumer reporting agency (“CRA”) as defined by 15

U.S.C. § 1681a(f), and it has a principal place of business located at 1550 Peachtree

Street, N.W., Atlanta, Georgia 30309-2402.

       12.     Credit First is a person who furnishes information to consumer

reporting agencies under the FCRA, 15 U.S.C. § 1681s-21, and conducts substantial

and regular business activities in this judicial district.

       13.     Credit First has a principal place of business located at 6275 Eastland

Road, Brook Park, OH 44142.

                              FACTUAL ALLEGATIONS

                                   Defendants’ Practices

       14.     The FCRA requires that when a CRA prepares a credit report, it must

“follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. §

1681e(b).

       15.     As part of the requirement to follow reasonable procedures to assure

maximum possible accuracy, the Federal Trade Commission has instructed that

CRAs must maintain procedures to avoid reporting information with “obvious

logical inconsistencies.” 40 Years of Experience with the Fair Credit Reporting


1
 Plaintiff is making a claim against Credit First under Section 1681s-2(b). Plaintiff is not
making a claim against Credit First under Section 1681s-2(a).
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 4 of 22




Act: An FTC Staff Report with Summary of Interpretations, Federal Trade

Commission, 2011 WL 3020575, at *61 (2011).

      16.   This includes, for example, a requirement that CRAs should establish

procedures to avoid reporting information from its furnishers that appears

“implausible or inconsistent.” Id.

      17.   One of the most harmful types of credit reporting inaccuracies occurs

where CRAs report that a living consumer is deceased.

      18.   Equifax places a “deceased” notation on consumers’ reports when it is

advised from any of its many data furnishing sources that a consumer is deceased.

      19.   The furnishing sources identify “deceased” consumers by marking the

status of such consumer’s responsibility for any subject account with an “X” code

in the ECOA field of an electronic data input format used in the credit reporting

industry, known as Metro 2.

      20.   Equifax does not request or require a death certificate from any of its

data sources that advise that a consumer is “deceased” before placing a “deceased”

mark on that consumer’s report.

      21.   Equifax does not request or require any proof from any data source

that advises that a consumer is “deceased” showing that the consumer is, in fact,

deceased before placing a “deceased” mark on that consumer’s report.
      Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 5 of 22




      22.     Equifax does not independently verify with any source that a consumer

is, in fact, deceased before placing a “deceased” mark on that consumer’s report.

      23.     Equifax recognizes that the “deceased” notification is a very unusual

note on a credit file. This is especially true where other creditors are not reporting

the consumer as deceased, and instead are reporting that the consumer is actively

participating in the credit markets.

      24.     In some cases, Equifax, to assure accuracy, sends letters and/or other

communications to consumers when suspicious or unreliable information is

furnished about such consumers to be placed in their credit files, such as when

consumers have a freeze or fraud alert on their report, or in accordance with certain

state laws.

      25.     Equifax has no similar procedure to notify consumers (or next of kin

or executors or administrators of the consumer’s estate) when an “X” deceased code

is furnished to Equifax by a furnisher to be placed in the consumer’s credit file.

      26.     Equifax regularly receives the “Death Master File” from the Social

Security Administration listing by social security number those consumers that the

government believes to be deceased.

      27.     Equifax does not cross-reference the “X” code received from

furnishers with the Death Master File in order to determine whether any given
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 6 of 22




consumer reported as deceased by a furnisher is also on the Death Master File

before selling a credit report about such consumer, or at any time.

      28.    Equifax only uses the Death Master File to sell additional products for

an additional fee, which are designed to show whether a given consumer is truly

deceased.

      29.    Equifax does not apply any procedures whatsoever to assure that a

consumer with a “deceased” mark on his/her report as a result of a furnisher

reporting an “X” code is, in fact, deceased before placing the “deceased” mark on

that consumer’s report and selling that report.

      30.    Equifax does not apply any procedures whatsoever to reconcile

obvious illogical and inconsistent information where one data furnisher reports a

consumer as deceased, but the consumer’s other creditors report open and active

account activity.

      31.    In other words, even where other data on the face of the consumer’s

report indicates that he/she is not deceased, Equifax does not apply any procedures

that assure a consumer with a “deceased” mark on his/her credit report is, in fact,

deceased before placing the “deceased” status on that consumer’s file.

      32.    Even when the purportedly deceased consumer communicates directly

with Equifax, Equifax still applies no procedures to assure that the consumer with
      Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 7 of 22




a “deceased” mark on his/her report is, in fact, deceased before placing the

“deceased” status on that consumer’s file.

      33.    Even consumers who dispute the erroneous “deceased” status on their

Equifax credit reports continue to be erroneously marked as deceased unless the

furnishing source which provided the erroneous “X” code in the first instance

decides to change the code.

      34.    Equifax has no independent procedure to change an erroneous

deceased status on its own and will merely parrot their furnishing source in the case

of a reinvestigation into the accuracy of the deceased status upon a consumer’s

report.

      35.    Equifax warns the relatives of truly deceased consumers that identity

theft can be committed using the credit reports and information of the deceased, and

requires relatives to provide a death certificate or executorship papers, or other

proofs of death, before accessing the deceased consumer’s credit information or

report.

      36.    Equifax has no similar death certificate, executorship paper, or any

other proof requirement for their data sources which report a consumer as deceased.

      37.    Once a “deceased” mark is placed on a consumer’s file, Equifax will

not calculate and will not provide a credit score for that consumer. Essentially, the

“deceased” status code entirely shuts down a consumer’s credit file.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 8 of 22




      38.    Equifax knows that its procedures, or lack thereof, are causing

inaccurate credit reports that report living consumers as deceased.

      39.    Equifax knows that living consumers are turned down for credit

specifically because it reports them as “deceased.”

      40.    Equifax has long been on notice that its procedures for ensuring the

maximum possible accuracy of the “deceased” status code are inadequate.

      41.    For more than a decade Equifax has faced numerous lawsuits due to it

falsely reporting that consumers are deceased.

      42.    In 2015, Equifax entered into a settlement with a multistate group of

Attorneys General where it agreed to develop best practices for identifying and

preventing inaccurate reporting when a consumer disputes a report stating that

he/she is deceased.

      43.    Despite this settlement agreement, Equifax continues to repeatedly

falsely label living consumers as deceased.

      44.    Equifax has received thousands of disputes from consumers who

dispute that Equifax falsely labeled them as deceased.

      45.    Despite federal law, FTC guidance, government enforcement actions,

numerous lawsuits, and thousands of consumer disputes, Equifax continues to

falsely label consumers as deceased, including Plaintiff.
      Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 9 of 22




      46.    When CRAs report inaccurate or incomplete information about

consumers, the consumers have the right under the FCRA to submit disputes to the

CRAs.

      47.    Upon receipt of the dispute, the FCRA requires that the CRA conduct

a reasonable reinvestigation of any information that is disputed by a consumer to

determine if the information is accurate. The CRA must notify the source of the

disputed information about the consumer’s dispute. The CRA must provide the

source with all relevant information received from the consumer. The CRA must

review and consider all relevant information provided by the consumer in

conducting the reinvestigation. If information cannot be verified as accurate, the

CRA “shall . . . promptly delete that item of information from the file of the

consumer[.]” 15 U.S.C. § 1681i(a)(5)(i).            The CRA must complete the

reinvestigation within 30 days, or within 45 days if the dispute is based on a free

annual credit report. The CRA must send the consumer written results of the

reinvestigation and a credit report that is based on the consumer’s file as that file is

revised as a result of the reinvestigation. 15 U.S.C. § 1681i(a).

      48.    The FCRA also requires that CRAs have reasonable procedures to

prevent the reappearance of previously deleted information in a consumer’s file. 15

U.S.C. § 1681i(a)(5)(C). It also provides for specific actions that a CRA must take

if it seeks to reinsert previously deleted information in a consumer’s file. 15 U.S.C.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 10 of 22




§ 1681i(a)(5)(B). Previously deleted information can only be reinserted in a file if

the CRA first receives a certification from the furnisher of information that the

information is complete and accurate. And the CRA must notify the consumer in

writing of the reinsertion no later than five business days after the CRA reinserts

the previously deleted information. 15 U.S.C. § 1681i(a)(5)(B).

      49.    The FCRA also imposes duties on persons who furnish information to

CRAs. 15 U.S.C. §§ 1681s-2(a), (2), (4), (5). Specifically, these persons, called

“furnishers,” must take certain actions after receipt of notice of a consumer dispute

from a CRA, including correcting inaccurate information that it has supplied to a

CRA and permanently blocking the information from reappearing. 15 U.S.C. §§

1681s-2(b)(1)(A-E).

      50.    Section 1681s-2(b) of the FCRA establishes a mechanism for

consumers to dispute the accuracy or completeness of information that furnishers

provide to CRAs. After a consumer has submitted a dispute to a CRA, the CRA

must notify the furnisher of the disputed information. 15 U.S.C. § 1681i(a)(2). The

CRA must provide this notice of dispute within five days of receipt of the dispute

and must include “all relevant information” provided by the consumer. 15 U.S.C.

§ 1681i(a)(2)(B).

      51.    Once a furnisher receives notice of a dispute from a CRA, Section

1681s-2(b) requires that the furnisher “shall” (1) conduct an investigation with
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 11 of 22




respect to the disputed information; (2) review all relevant information provided by

the CRA in connection with the dispute; and (3) report the results of the

investigation to the CRA. 15 U.S.C. §§ 1681s-2(b)(1)(A)-(C).

      52.    Should the investigation determine that the disputed information is

inaccurate, incomplete, or cannot be verified, the furnisher must modify, delete, or

permanently block the reporting of that information to CRAs, as appropriate based

on the results of the reinvestigation. 15 U.S.C. § 1681s-2(b)(1)(E).

                               Plaintiff’s Experience

      53.    Since at least December 2020, Equifax has been furnishing consumer

reports to third parties that report Plaintiff as “deceased.”

      54.    Plaintiff is not deceased.

      55.    This inaccurate “deceased” status was the result of one creditor, Credit

First, erroneously reporting Plaintiff as deceased with an “X” status code.

      56.    Plaintiff’s other creditors did not report him as deceased to Equifax.

      57.    To the contrary, Plaintiff’s other creditors reported that he was actively

paying and using his credit accounts.

      58.    When he learned of the erroneous reporting, Plaintiff disputed the

erroneous deceased status with Equifax on December 23, 2020.

      59.    Equifax received Plaintiff’s dispute.

      60.    Equifax never responded to Plaintiff’s dispute.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 12 of 22




      61.    When he received no response from Equifax, Plaintiff submitted a

second dispute to Equifax on January 21, 2021.

      62.    Equifax received Plaintiff’s dispute and, upon information and belief,

conducted an investigation.

      63.    Upon information and belief, as part of its investigation Equifax

notified Credit First that Plaintiff was disputing that he is not deceased.

      64.    Upon information and belief, Credit First conducted its investigation

of Plaintiff’s dispute and determined that the “deceased” notation was inaccurate.

      65.    Upon information and belief, Credit First notified Equifax that the

“deceased” notation was inaccurate and should be deleted.

      66.    Equifax did not, however, provide Plaintiff with the results of its

reinvestigation of his dispute.

      67.    On January 21, 2021, Plaintiff applied for credit cards with First

Digital Card through Synovus Bank, as well as Total Visa through the Bank of

Missouri.

      68.    First Digital Card sent Plaintiff a denial letter stating that it was unable

to approve his credit application because it was unable to obtain his credit score.

      69.    Total Visa sent Plaintiff a denial letter stating that it was unable to

approve his credit application because it was unable to obtain his credit score.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 13 of 22




      70.    On January 23, 2021, Plaintiff applied for a credit card with David’s

Bridal through Comenity Bank.

      71.    On January 24, 2021, Comenity Bank sent Plaintiff a denial letter

stating that it was unable to approve his credit application because “the credit

reporting agency has indicated the applicant is deceased.”

      72.    On January 25, 2021, Plaintiff made multiple phone calls to Credit

First to dispute the erroneous “deceased” status it was reporting to Equifax.

      73.    On or about January 25, 2021, Plaintiff obtained a copy of his Equifax

consumer report and discovered that the “deceased” notation had been removed.

      74.    But on January 29, 2021, Plaintiff received an email from Equifax

stating that the “deceased” notation had been reinserted in his Equifax consumer

report.

      75.    Equifax did not provide Plaintiff with a written notice that the disputed

and deleted information had been reinserted into his file.

      76.    Equifax did not provide Plaintiff with a written notice that he had a

right to add a statement to his consumer file disputing the accuracy or completeness

of the disputed information that had been reinserted.

      77.    Prior to reinserting the disputed information into Plaintiff’s file,

Equifax did not obtain a certification from the source of the information that it was

accurate.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 14 of 22




      78.    On February 25, 2021, Plaintiff sent yet another dispute letter to

Equifax.

      79.    In the dispute letter, Plaintiff provided Equifax with information about

the erroneous “deceased” notation, including a timeline of his prior

communications and disputes with Equifax.

      80.    Equifax    received    Mr.   George’s    dispute   and   conducted    a

reinvestigation.

      81.    As part of its reinvestigation, Equifax contacted Credit First and

provided it with information about Mr. George’s dispute.

      82.    Credit First conducted its reinvestigation and determined that the

“deceased” notation was inaccurate.

      83.    Credit First notified Equifax that the “deceased” notation was

inaccurate and should be deleted.

      84.    On March 2, 2021, Equifax notified Mr. George of the results of its

reinvestigation. It explained that “[t]his account/item has been updated to no longer

report as deceased.”

      85.    That same day, Plaintiff received a denial letter from Capital One Bank

stating that it could not approve his credit application because “[b]ased on your

credit report from one or more of the agencies below, submitter is reported as

deceased.”
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 15 of 22




      86.    On March 30, 2021, Plaintiff received notification that Equifax had

reinserted the “deceased” in his Equifax consumer report again.

      87.    Equifax did not provide Plaintiff with a written notice that the disputed

and deleted information had been reinserted into his file.

      88.    Equifax did not provide Plaintiff with a written notice that he had a

right to add a statement to his consumer file disputing the accuracy or completeness

of the disputed information that had been reinserted.

      89.    Prior to reinserting the disputed information into Plaintiff’s file,

Equifax again did not obtain a certification from the source of the information that

it was accurate.

      90.    As a result of Defendants’ repeated failures to comply with the

requirements of the FCRA, Plaintiff has suffered and continues to suffer actual

damages, including economic loss, lost opportunity to receive credit, damage to

reputation, reduction in credit score, invasion of privacy, emotional distress, and

interference with normal and usual activities for which Plaintiff seeks damages in

an amount to be determined by the jury.

                         FIRST CLAIM FOR RELIEF

                                (Against Equifax)

                              (15 U.S.C. § 1681e(b))
       Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 16 of 22




        91.   Plaintiff realleges Paragraph Nos. 1-90 as if fully set forth herein.

        92.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or follow

reasonable procedures to assure maximum possible accuracy in the preparation of

the consumer reports furnished regarding Plaintiff.

        93.   Equifax furnished inaccurate reports about Plaintiff stating that he was

deceased, when he was not deceased.

        94.   Before issuing reports stating that Plaintiff was deceased, Equifax

possessed information showing that he was not deceased.

        95.   Before issuing reports stating that Plaintiff was deceased, Equifax

could have taken reasonable steps to verify the accuracy of the “deceased” notation.

        96.   Equifax knew or should have known about its obligations under the

FCRA. These obligations are well established in the plain language of the FCRA,

in the promulgations of the Federal Trade Commission, and in well-established case

law.

        97.   Equifax obtained or had available substantial written materials that

apprised it of its duties under the FCRA.

        98.   Despite knowing of these legal obligations, Equifax acted consciously

in breaching its known duties and deprived Plaintiff of his rights under the FCRA.

        99.   As a result of these FCRA violations, Plaintiff has suffered, and

continues to suffer, actual damages, lost opportunities to receive credit, economic
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 17 of 22




loss, damage to reputation, reduction in credit score, emotional distress, and

interference with normal and usual activities for which Plaintiff seeks damages in

an amount to be determined by the jury.

      100. The violations by Equifax were willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

Alternatively, Equifax was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

      101. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).

                        SECOND CLAIM FOR RELIEF

                                (Against Equifax)

                               (15 U.S.C. § 1681i(a))

      102. Plaintiff realleges Paragraph Nos. 1-90 as if fully set forth herein.

      103. Equifax violated 15 U.S.C. § 1681i by, among other things, failing to

(1) “conduct a reasonable reinvestigation to determine whether the disputed

information was inaccurate and record the current status of the disputed

information, or delete the item from the file in accordance with paragraph (5),

before the end of the 30-day period beginning on the date on which the agency

receives the notice of the dispute from the consumer or reseller,” and (2) provide to

Plaintiff the notices required under 15 U.S.C. § 1681i(a)(6).
       Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 18 of 22




        104. Equifax knew or should have known about its obligations under the

FCRA. These obligations are well established in the plain language of the FCRA,

in the promulgations of the Federal Trade Commission, and in well-established case

law.

        105. Equifax obtained or had available substantial written materials that

apprised it of its duties under the FCRA.

        106. Despite knowing of these legal obligations, Equifax acted consciously

in breaching its known duties and deprived Plaintiff of his rights under the FCRA.

        107. As a result of these FCRA violations, Plaintiff has suffered, and

continues to suffer, actual damages, lost opportunities to receive credit, economic

loss, damage to reputation, reduction in credit score, emotional distress, and

interference with normal and usual activities for which Plaintiff seeks damages in

an amount to be determined by the jury.

        108. The violations by Equifax were willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

Alternatively, Equifax was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

        109. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).

                          THIRD CLAIM FOR RELIEF
       Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 19 of 22




                                  (Against Equifax)

                              (15 U.S.C. § 1681i(a)(5))

        110. Plaintiff realleges Paragraph Nos. 1-90 as if fully set forth herein.

        111. Equifax violated 15 U.S.C. § 1681i(a)(5)(B) by failing to provide

Plaintiff with a “(I) a statement that the disputed information has been reinserted;

(II) the business name and address of any furnisher of information contacted and

the telephone number of such furnisher, if reasonably available, or of any furnisher

of information that contacted the consumer reporting agency, in connection with

the reinsertion of such information; and (III) a notice that the consumer has the right

to add a statement to the consumer’s file disputing the accuracy or completeness of

the disputed information.”

        112. Equifax further violated 15 U.S.C. § 1681i(a)(5)(C) by failing to

“maintain reasonable procedures designed to prevent the reappearance in a

consumer’s file, and in consumer reports on the consumer, of information that is

deleted pursuant to this paragraph (other than information that is reinserted in

accordance with subparagraph (B)(i)).”

        113. Equifax knew or should have known about its obligations under the

FCRA. These obligations are well established in the plain language of the FCRA,

in the promulgations of the Federal Trade Commission, and in well-established case

law.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 20 of 22




      114. Equifax obtained or had available substantial written materials that

apprised it of its duties under the FCRA.

      115. Despite knowing of these legal obligations, Equifax acted consciously

in breaching its known duties and deprived Plaintiff of his rights under the FCRA.

      116. As a result of these FCRA violations, Plaintiff has suffered, and

continues to suffer, actual damages, lost opportunities to receive credit, economic

loss, damage to reputation, reduction in credit score, emotional distress, and

interference with normal and usual activities for which Plaintiff seeks damages in

an amount to be determined by the jury.

      117. The violations by Equifax were willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

Alternatively, Equifax was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

      118. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).

                       FOURTH CLAIM FOR RELIEF

                              (Against Credit First)

                             (15 U.S.C. § 1681s-2(b))

      119. Plaintiff realleges Paragraph Nos. 1-90 as if fully set forth herein.
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 21 of 22




      120. Mr. George made several requests to Equifax for deletion of the

erroneous “deceased” notation on his credit report, and Equifax, upon information

and belief, contacted Credit First regarding Plaintiff’s disputes.

      121. Despite its knowledge of its erroneous reporting, Credit First failed to

permanently block the reporting of the information it had found to be inaccurate.

      122. As a result of Credit First’s failure to comply with 15 U.S.C. § 1681s-

2(b)(1)(E), Plaintiff has suffered, and continues to suffer, actual damages, including

credit denials, lost opportunity to receive credit, economic loss, damage to

reputation, emotional distress, and interference with normal and usual activities for

which Plaintiff seeks damages in an amount to be determined by the jury.

      123. The violations by Credit First were willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. Alternatively, Credit First was negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.

      124. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C. §

1681o(a) or, alternatively, 15 U.S.C. § 1681o(a).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

                    a. An award of actual, statutory and punitive damages for

                       Plaintiff;
     Case 1:21-cv-02186-SCJ-RGV Document 1 Filed 05/25/21 Page 22 of 22




                     b. An award of pre-judgment and post-judgment interest as

                        provided by law;

                     c. An award of attorneys’ fees and costs; and

                     d. Such other relief as the Court deems just and proper.


                          DEMAND FOR JURY TRIAL

      PLAINTIFF hereby demands a jury trial on all claims for which he has

a right to a jury.



DATED: May 25, 2021


                                        By: /s/ Andrew Weiner
                                            Andrew L. Weiner
                                            Georgia Bar No. 808278
                                            Jeffrey B. Sand
                                            Georgia Bar No. 181568
                                            WEINER & SAND LLC
                                            800 Battery Ave. SE
                                            Suite 100
                                            Atlanta, GA 30339
                                            (404) 205-5029 (Tel.)
                                            (404) 254-0842 (Tel.)
                                            (866) 800-1482 (Fax)
                                            aw@wsjustice.com
                                            js@wsjustice.com

                                            COUNSEL FOR PLAINTIFF
